[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT           FILED
                      ________________________ U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                                                           AUGUST 16, 2005
                             No. 04-16638
                                                          THOMAS K. KAHN
                         Non-Argument Calendar
                                                              CLERK
                       ________________________

                   D.C. Docket No. 04-80100-CR-WPD

UNITED STATES OF AMERICA,

                                               Plaintiff-Appellee,

     versus

JAVON MOORE,
a.k.a. Foot,

                                               Defendant-Appellant.

                     __________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      _________________________


                             (August 16, 2005)

Before BIRCH, BARKETT and FAY, Circuit Judges

PER CURIAM:
      Javon Antwan Moore pled guilty to one count of distributing crack cocaine,

in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(B), and one count of possessing

firearms in furtherance of a drug trafficking crime and carrying those firearms

during and in relation to that drug trafficking crime, in violation of 18 U.S.C.

§ 924(c)(1)(A), and was sentenced to 120 months’ imprisonment. Brenda G.

Bryn, appointed counsel for Moore in this direct criminal appeal, has moved to

withdraw from further representation of the appellant and filed a brief pursuant to

Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). Our

independent review of the entire record reveals that counsel’s assessment of the

relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Moore’s conviction and resulting sentence are AFFIRMED.




                                          2